Citation Nr: 9920558	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
prostatitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to 
August 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
noncompensable disability evaluation for prostatitis.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased (compensable) evaluation for prostatitis to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The Board remanded this issue in February 1997 for a VA 
examination to assess the current severity of his service-
connected prostatitis.  The requested development has been 
accomplished and the claim is now before the Board for 
further appellate review.  


FINDING OF FACT

The service-connected prostatitis is asymptomatic.  There is 
no voiding dysfunction or urinary tract infection.  


CONCLUSION OF LAW

Prostatitis is noncompensably disabling.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.115a and Code 7527 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his prostatitis is worse than the 
current evaluation contemplates.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim, which is plausible.

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of this claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).

Service connection for prostatitis, chronic, was established 
by means of a November 1956 rating decision, which assigned a 
10 percent evaluation.  By means of an October 1961 rating 
decision, the rating for prostatitis, very mild, was reduced 
to noncompensable, effective December 11, 1961.  The 
noncompensable evaluation has been in effect continuously 
since that time.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Voiding 
dysfunctions are rated according to urine leakage, frequency, 
or obstructed voiding.  38 C.F.R. § 4.115(a), Diagnostic Code 
7527 (1998).  

Continual urine leakage, post surgical diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day warrants a 60 percent 
evaluation.  Urine leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day warrants 
a 40 percent evaluation.  A 20 percent evaluation is 
warranted when urine leakage requires the wearing of 
absorbent materials which must be changed less than 2 times a 
day.  38 C.F.R. § 4.115(a) (1998).  

Urinary frequency with a daytime voiding interval of less 
than one hour, or; awakening to void five or more times per 
night warrants a 40 percent evaluation.  A 20 percent 
evaluation requires a daytime voiding interval of between one 
and two hours, or; awakening to void three to four times per 
night.  A daytime voiding interval between two and three 
hours, or; awakening to void two times per night warrants a 
10 percent evaluation.  38 C.F.R. § 4.115(a) (1998).  

Obstructive voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent evaluation.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: 1.) Post void 
residue greater than 150cc.; 2.) Uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec.); 3.) 
Recurrent urinary tract infections secondary to obstruction; 
4.) Stricture disease requiring periodic dilatation every 2 
to 3 months warrants a 10 percent evaluation.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is noncompensable.  
38 C.F.R. § 4.115(a) (1998).  

Urinary tract infection with poor renal function is to be 
rated as renal dysfunction.  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuos intensive management 
warrants a 30 percent evaluation.  Long-term drug therapy, 1-
2 hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  
38 C.F.R. § 4.115(a) (1998).  

At the travel board hearing, in November 1996, the veteran 
testified that he urinated 3 to 4 times, sometimes half a 
dozen times, then sometimes maybe one time a night.  He 
stated that he urinated 4 to 5 times a morning, and sometimes 
in the evening and sometime maybe once or twice a day; and 
that he was unable to control it.  The veteran reported that 
urination was not painful and that he did not have to strain 
to urinate. 

VA genitourinary examination, dated June 1998, indicated that 
the veteran had a history of chronic prostatitis, which 
started in 1943 while stationed in Europe.  In 1994 he was 
noted to have an enlarged prostate with an elevated PSA.  A 
prostate biopsy was done at that time which demonstrated 
adenocarcinoma of the prostate and he was treated with 
radiotherapy.  The veteran did not have a history of 
urolithiasis or recurrent urinary tract infections other than 
the above mentioned.  He has had no recent hospitalizations.  
His urinary symptoms were nocturia 1 to 5 times a night.  The 
veteran had no dysuria.  He had frequency that was 
intermittent and ranged from every 1 to 5 hours.  His urinary 
stream was good and there was no incontinence.  The veteran 
was not on antibiotics.  

On rectal examination he had 15 to 20-gram prostate without 
nodules.  There were no rectal masses and he had good rectal 
sphincter tone.  The impression was a history of prostatitis, 
however, no evidence of an active disease at the time of the 
examination; current urinary symptoms were probably related 
to radiotherapy and prostate cancer; localized prostate 
carcinoma.  

The preponderance of the evidence is against the claim for an 
increased evaluation for prostatitis.  38 C.F.R. § 4.14 
(1998) provides the evaluation of the same disability under 
various diagnoses is to be avoided.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.

In this case, the veteran has complained of urinary 
manifestations.  However, there has been an absence of 
competent evidence of infection during the appeal period.  
When the manifestations were addressed by a competent 
professional, it was concluded that there was only a history 
of prostatitis; that there was no evidence of active disease; 
and that the current urinary symptoms were probably related 
to radiotherapy and prostate cancer.  Service connection for 
prostate cancer has been specifically denied.  The 
manifestations due to the prostate cancer may not be 
considered in the evaluation of the service-connected 
prostatitis.  38 C.F.R. § 4.14.  Although the veteran may 
believe that his urinary symptoms are due to prostatitis, the 
opinion of a medical professional is far more probative.  The 
Board concludes that the preponderance of the evidence 
establishes that there is a history of prostatitis; that 
there are no current manifestations due to prostatitis; and 
that the urinary symptoms are due to a non service-connected 
disability.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 


ORDER

A compensable evaluation for prostatitis is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

